DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed August 10, 2021.  Claims 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13 & 14 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 8, 10, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0248161) to Chauhan et al., in view of (U.S. Patent Publication Number 2013 / 0193738 A1) to Siekman et al., and (U.S. Patent Number 5,388,743) to Silagy.
Regarding claim 1, Chauhan et al., discloses the firearm sling (See Figure 2) comprising: 
the first strap portion (i.e. Left (7) in Figure 2) and the second strap portion (i.e. Right (7) in Figure 2), each of the first strap portion (i.e. Left (7) in Figure 2) and second strap portion (i.e. Right (7) in Figure 2) including the coupling mechanism (i.e. Hook Clasp Fasteners at the Distal End Portions of (7) in Figure 2), at least one of the first or second strap portions (i.e. Right (7) in Figure 2) including the length adjustment mechanism (i.e. Slide Buckle of (7) in Figure 2); 
the pad (1) affixed (i.e. via (8) in Figure 2) to the first strap portion (i.e. Left (7) in Figure 2) at the first end portion (i.e. Left End Portion of (1) in Figure 2) of the pad (1) and to the second strap portion (i.e. Right (7) in Figure 2) at the second end portion (i.e. Right End Portion of (1) in Figure 2) of the pad (1), the pad (1) consisting the single layer (See Figure 1B), the pad (1) defining the exposed upper surface (i.e. Upper (5) in Figure 1) and the exposed lower surface (i.e. Lower (5) in Figure 1) and the plurality of slots (6) extending therethrough from the upper surface (i.e. Upper (5) in Figure 1) to the lower surface (i.e. Lower (5) in Figure 1), the slots (6) spaced apart from the first and second strap portions (2 & 3) (See Figure 1A).
However, Chauhan et al., does not explicitly disclose consisting of the ethylene-vinyl acetate copolymer.
Siekman et al., teaches the pad (200) consisting the single layer of the ethylene-vinyl acetate copolymer (See Paragraphs 0024 & 0037) and the pad (200) defining an exposed upper surface and an exposed lower surface (See Figures 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pad consisting of the ethylene-vinyl acetate copolymer as taught by Siekman et al with the sling of Chauhan et al., in order to bend and compress to distribute weight (See Abstract).
However, Chauhan et al., does not explicitly disclose the binder secured to the periphery of the pad.  
for the purpose of providing a finish aesthetic pad to enhance product appeal.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the binder secured to the periphery of the pad as taught by Silagy with the sling of Chauhan et al., in order to provide a finish aesthetic pad to enhance product appeal.

Regarding claim 3, Chauhan et al., discloses the firearm sling (See Figure 2), wherein the pad (1) defines the textured surface (i.e. finished in a manner designed to further increase grip, such as by roughening or the like) (See Paragraph 0026) on the upper and lower surfaces (i.e. Upper & Lower (5) in Figure 1) thereof.

Regarding claim 4, Chauhan et al., as modified by Silagy does not explicitly disclose wherein the binder comprises the nylon fabric.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the binder (28) comprising the nylon fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 5, Chauhan et al., as modified by Silagy discloses wherein the binder (28) is sewn (i.e. via Stitching (26) in Figures 2 & 4) to the pad (22).  

Regarding claim 8, Chauhan et al., discloses the firearm sling (See Figure 2) comprising: 
the first strap portion (i.e. Left (7) in Figure 2) and the second strap portion (i.e. Right (7) in Figure 2), each of the first strap portion (i.e. Left (7) in Figure 2) and second strap portion (i.e. Left (7) in Figure 2) including the coupling mechanism (i.e. Hook Clasp Fasteners at Distal End Portions of (7) in Figure 2), at least one of the first or second strap portions (i.e. Left or Right (7) in Figure 2) including the length adjustment mechanism (i.e. Slide Buckle of (7) in Figure 2); 
the pad (1) affixed (i.e. via (8) in Figure 2) to the first strap portion (i.e. Left (7) in Figure 2) at the first end portion (i.e. Left End Portion of (1) in Figure 2) of the pad (1) and to the second strap portion (i.e. Right (7) in Figure 2) at the second end portion (i.e. Right End Portion of (1) in Figure 2) of the pad (1), the pad (1) consisting of the single layer (See Figure 1B), the pad (1) defining the exposed upper surface (i.e. Upper (5) in Figure 1) and the exposed lower surface (i.e. Lower (5) in Figure 1) and the plurality of slots (6) extending therethrough from the upper surface (i.e. Upper (5) in Figure 1) to the lower surface (i.e. Lower (5) in Figure 1), and wherein the upper and lower surfaces (i.e. Upper & Lower (5) in Figure 1) of the pad (1) are exposed (See Figures 1A & 2), the slots (6) spaced apart from the first and second strap portions (2 & 3) (See Figure 1A).
However, Chauhan et al., does not explicitly disclose consisting of the ethylene-vinyl acetate copolymer.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pad consisting of the ethylene-vinyl acetate copolymer as taught by Siekman et al., with the sling of Chauhan et al., in order to bend and compress to distribute weight (See Abstract).
However, Chauhan et al., does not disclose the binder secured to the periphery of the pad.  
Silagy teaches the binder (28) secured to the periphery of the pad (22) (See Figures 2 & 4) for the purpose of providing a finish aesthetic pad to enhance product appeal.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the binder secured to the periphery of the pad as taught by Silagy with the firearm sling of Chauhan et al., in order to provide a finish aesthetic pad to enhance product appeal.

Regarding claim 10, See Claim 3 rejection above.

Regarding claim 11, See Claim 4 rejection above.

Regarding claim 12, See Claim 5 rejection above.
 
Claims 6, 7, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0248161) to Chauhan et al., and (U.S. Patent Publication Number 2013 / 0193738 A1) to Siekman et al., and (U.S. Patent Number 5,388,743) to Silagy as applied to claims 1 and 8 above, and further in view of (U.S. Patent Number 5,802,756) to Hightower.
Regarding claim 6, Chauhan et al., as modified by above does not disclose the firearm, further comprising an accessory loop secured to the pad. 
Hightower teaches the firearm sling (10) further comprising an accessory loop (i.e. Left & Right Loops adjacent (50) on (29) in Figure 3) secured to the pad (29) (See Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the accessory loop secured to the pad as taught by Hightower with the firearm sling of Chauhan et al., in order to store additional personal items.

Regarding claim 7, Chauhan et al., as modified by above does not disclose the firearm, further comprising a thumb loop secured to the pad.  
Hightower teaches the firearm (10) further comprising the thumb loop (60) secured to the pad (29) (See Figures 1, 2, 3 & 5) for the purpose of enhancing and assisting over-the-shoulder carry of the firearm (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the thumb loop secured to the pad as taught by 

Regarding claim 13, See Claim 6 rejection above.
 
Regarding claim 14, See Claim 7 rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 5, 6, 7, 8, 19, 11, 12, 13 & 14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Publication Number 2002 / 0158483 A1) to Greenlee discloses the pad (10, 26, 44 & 46) consisting the single layer of the ethylene-vinyl acetate copolymer (See Paragraph 0068).

(U.S. Patent Publication Number 2010 / 0263189 A1) to Lanzafame discloses the pad (11, 21, 31, 43, 61) consisting the single layer of the ethylene-vinyl acetate copolymer (See Paragraphs 0022 & 0031).

(U.S. Patent Number 2011 / 0053739 A1) to Andrews discloses the pad (100) consisting the single layer of the ethylene-vinyl acetate copolymer (See Paragraph 0058). 

(U.S. Patent Number 6,279,795 B1) to Pierzina discloses the first strap portion (i.e. Left (14) in Figure 2) and the second strap portion (i.e. Right (14) in Figure 2), each of the first strap portion (i.e. Left (14) in Figure 2) and second strap portion (i.e. Right (14) in Figure 2) including the coupling mechanism (16 & 18), at least one of the first strap portions (i.e. Left (14) in Figure 2) including the length adjustment mechanism (i.e. Slide Buckle in Figure 2);
the pad (24) connected to the first strap portion (i.e. Left (14) in Figure 2) at the first end portion (32) of the pad (24) and to the second strap portion (i.e. Right (14) in Figure 2) at the second end portion (30) of the pad (24), the pad (24) consisting of the single layer (See Figures 2 – 6), the pad (24) defining the exposed upper surface (26) and the exposed lower surface (28) and the plurality of slots (34, 36, 38 & 40) extending therethrough the upper surface (26) to the lower surface (28), the slots (34, 36, 38 & 40) spaced apart from the first and second strap portions (i.e. Left & Right (14) in Figure 2) (See Figures 2, 3 & 4).


    PNG
    media_image1.png
    294
    380
    media_image1.png
    Greyscale


(U.S. Patent Number 10,584,937 B1) to Sims et al., discloses the first strap portion (155 & 156), the first strap portion (155 & 156) include the coupling mechanism (157), at least the first strap portions (155 & 156) including the length adjustment mechanism (153);
the pad (151) affixed to the first strap portion (155 & 156) at the first end portion of the pad (151), the pad (151) consisting of the single layer (See Figure 4), the pad (151) defining the exposed upper surface and the exposed lower surface and the plurality of slots (160, 161, 162, 163 & 164) extending therethrough from the upper surface to the lower surface, the slots (160, 161, 162, 163 & 164) spaced apart from the first strap portion (155 & 156) (See Figures 1, 2, 3 & 4).


    PNG
    media_image2.png
    510
    331
    media_image2.png
    Greyscale


(U.S. Patent Design Number 489,182 S) to Tilby et al., teaches the pad affixed (i.e. via Stitching) to the first strap portion at the first end portion of the pad and to the second strap portion at the second end portion of the pad (See Figures 1, 2 & 4).

(U.S. Patent Design Number 728,221 S) to Quinnan teaches the pad affixed (i.e. via Stitching) to the first strap portion at the first end portion of the pad and to the second strap portion at the second end portion of the pad (See Figures 1 & 2).

(U.S. Patent Design Number 570,603 S) to Wu et al., teaches the pad affixed (i.e. via Stitching) to the first strap portion at the first end portion of the pad and to the second strap portion at the second end portion of the pad (See Figures 1, 2 & 4).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734